EXHIBIT 10.14

SEPARATION AGREEMENT AND GENERAL RELEASE

1. Agreement. I, Joseph C. Kolshak, the undersigned and individual named on the
signature page hereto, wish to accept the benefits being offered by Delta Air
Lines, Inc. (“Delta”) under the Delta Air Lines, Inc. 2007 Officer and Director
Severance Plan, (the “Plan”). In agreeing to participate in the Plan, I
acknowledge I have carefully reviewed the provisions of the Plan, as well as
this Separation Agreement and General Release (“Agreement”). I believe both the
Agreement and the Plan are in my best interest and I acknowledge entering into
this Agreement voluntarily and without coercion. All parties acknowledge that
had I not separated from Delta, my employment would have been terminated, and I
had knowledge of that fact. I further acknowledge and agree that my retirement
date with Delta shall be January 1, 2008. I also agree to resign from any
positions with any Delta subsidiary or affiliate as of December 31, 2007.

2. Severance Benefits. In exchange for my voluntarily executing and returning
this Agreement to Delta, and in recognition of my termination of employment
satisfying all eligibility criteria set forth in the Plan, Delta will provide me
with the benefits as described in the Plan: (a) subject to the required
withholding and payment of all applicable federal, state and local taxes;
(b) except as provided in Section 3 below, with no tax reimbursement by Delta
related to any travel privileges or any other benefits provided under the Plan;
and (c) in lieu of any Career Transition Services provided under the Plan, Delta
agrees to pay the actual reasonable attorney fees I incurred to negotiate and
prepare this Agreement, but which payment shall not exceed $5000.00 in total. In
addition to the benefits under the Plan, for a period of one year from my
separation, Delta will also continue to provide me with the same level of
residential security services as provided immediately before my separation.
Section 7 below notwithstanding, Delta shall also allow me to retain the laptop
computer and “Blackberry” device I currently have, (together “the electronic
hardware”) but I agree that upon my separation, I shall present the electronic
hardware to Delta so that Delta may remove all Delta software, information and
programs there from. Delta shall have no obligation to maintain the electronic
hardware after my separation, nor to pay any monthly operating fees nor
reimburse me for such fees. I acknowledge and agree that Delta will have no
obligation to provide me with any benefits in connection with my employment
relationship with Delta, or the termination of that relationship, except as
described in the Plan and this Agreement (other than retirement, death or
equity-based benefits in accordance with the respective terms of any retirement,
death or equity-based benefits plan in which I participated during my employment
with Delta). I specifically acknowledge that as provided in the Plan, payment of
certain of my Severance Benefits may be subject to delayed payment pursuant to
Section 409A of the Internal Revenue Code of 1986, as determined by Delta.

3. Additional Flight Privileges. In addition to the non revenue space available
travel privileges otherwise available to me as a retiree of Delta, but in lieu
of the travel privileges provided under the Plan, for a period of ten years from
my retirement date Delta will allow me, my spouse, dependent children and other
“PPR” members to be eligible for the same non revenue travel benefits as those
provided to active executive officers (and their spouse, dependent children and
other “PPR” members) as modified from time to time, except that : a) any so
called “gross up” allowance will not exceed the amount provided under the
program as of my retirement date and there shall be no carryover from year to
year of the “gross up” allowance, or no year to year carryover of any other
“allowance” type benefit which may be implemented during such ten year period;
b) such travel must be on the Delta system, and shall not include reciprocal
benefits that may be provided on other airlines (except for certain Delta
Connection flights); and c) any bookings for anyone other than my PPR members
must occur by February 29, 2008. Provided however, during the six month period
following my retirement date, any taxable flight privileges for which I am
eligible shall be limited in value to $15,500. I acknowledge and agree that I
may not exchange the Additional Flight Privileges for any other benefit or for a
payment in cash or kind. I acknowledge that all my flight privileges, both the
non revenue space available retiree travel privileges and the Additional Flight
Privileges granted under this Agreement are subject to Delta’s unilateral right
to modify, amend, suspend or terminate any and all travel privileges at any time
(including, but not limited to, changes required by Section 409A of the Internal
Revenue Code) as stated in its standard policies applicable to all non revenue
travel; but Delta acknowledges that it will not exercise such rights with
respect to me solely as an individual (as opposed, for example, to changes
applicable to active executive officers as a group with respect to



--------------------------------------------------------------------------------

the Additional Flight Privileges, or retirees with respect to space available
retiree travel privileges) unless it reasonably determines in good faith that I
have materially violated any of my obligations under this Agreement, or any
travel policy of Delta, or engaged in personal misconduct of the nature that
would reasonably justify suspension or termination of my flight privileges.

4. General Waiver and Release. In exchange for the benefits which Delta is
providing under this Agreement and the Plan, I hereby agree as follows:

a. Except for the rights and obligations provided by or arising under the Plan,
this Agreement, the Delta Pilots Defined Contribution Plan (or any other policy,
plan or program pertaining to retirees of Delta), the Delta Family-Care Savings
Plan, the Delta Air Lines, Inc. 2007 Performance Compensation Plan, or any right
I may have to indemnification by Delta, I hereby release, acquit, withdraw,
retract and forever discharge any and all claims, or causes of action which I
now have or may have hereafter, directly or indirectly, personally or in a
representative capacity, against Delta, including its predecessors and
successors, and its subsidiaries and affiliates and all of each entity’s
respective administrators, fiduciaries, parents, subsidiaries, plans,
affiliates, officers, directors, shareholders, representatives, agents,
employees, and all persons acting through or in connection with Delta and the
Air Lines Pilots Association, (“ALPA”) its officers, agents, employees, counsel
and representatives (each a “Released Party”) by reason of any matter, conduct,
claim, event, act, omission, cause or thing whatsoever, from the beginning of
time to, and including, the date of execution of this Agreement. This general
release includes, but is not limited to, all claims, manner of actions, and
causes of action which arise under the Railway Labor Act, Title VII of the Civil
Rights Act of 1964, as amended; The Age Discrimination in Employment Act of
1967, as amended; The Americans with Disabilities Act; The Rehabilitation Act of
1973, as amended; The Family & Medical Leave Act; The Worker Adjustment and
Retraining Notification Act; 42 U.S.C. §§ 1981 through 1988; the Employee
Retirement Income Security Act of 1974, as amended, any other federal, state or
local statute or ordinance respecting discriminatory hiring or employment
practices or civil rights laws based on protected class status; common law
claims of intentional or negligent infliction of emotional distress, defamation,
negligent hiring, breach of contract, breach of the covenant of good faith and
fair dealing, promissory estoppel, negligence, or wrongful termination of
employment; and all other claims of any type or nature, including any claim in
contract or tort, and including any claim for attorneys’ fees. I agree that the
general release also includes, but is not limited to, all claims, manner of
actions, and causes of action arising from any allocation of the ALPA Claim or
the ALPA Notes (both as defined and described in LOA 7 between ALPA and Delta).
I understand and intend that this General Release shall discharge all claims
against the Released Parties to the extent permitted by law, but shall not
discharge claims arising out of any events which may occur after the date of
execution of this Agreement.

b. Except as necessary to enforce the terms of this Agreement, I agree that
neither I, nor anyone acting on my behalf, will sue any Released Party based on
any claim released under this Agreement. In the event that I sue, or anyone
acting on my behalf sues, any Released Party based on any claim released under
this Agreement, I will hold each Released Party harmless from any claim asserted
in such lawsuit and will accept no payment or other benefit as a result of such
lawsuit or any settlement thereof.

5. No Admissions. This Agreement is not to be construed in any way as an
admission by any of the Released Parties that they have violated any federal,
state, or local law, ordinance, regulation, or policy.

6. ADEA Waiver. I understand that there may be numerous, valuable rights under
federal and state law, including rights under the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq., which I am waiving
by executing this Agreement. In connection with this, I hereby certify that:

a. This Agreement and the Plan are written in a manner that is understandable to
me;

b. I am receiving valuable consideration under this Agreement to which I would
not otherwise be entitled;

c. I have been advised in writing to consult with an attorney prior to executing
this Agreement;



--------------------------------------------------------------------------------

d. I understand that this Agreement is a general release of Delta and the other
Released Parties from any past or existing claim or potential claim including
any claim or potential claim relating to my employment relationship with Delta,
and termination of that relationship;

e. I have been given a period of twenty-one (21) days in which to consider
whether to sign this Agreement and to consult with an attorney, accountant, tax
advisor, spouse, or any other person. I have either used this full twenty-one
(21) day period to consider this Agreement, or have voluntarily chosen to
execute this Agreement before the end of that period;

f. I understand I have seven (7) calendar days after signing this Agreement to
revoke this Agreement (the “Revocation Period”). To revoke this Agreement, I
must notify Delta of the intent to revoke through a signed statement delivered
to Rob Kight, Delta Air Lines, Inc., ATG Department 948, 1030 Delta Blvd.,
Atlanta, Georgia 30354-6001, or to such other person and address as Delta may
designate in writing, on or before the last day of the Revocation Period. I
acknowledge that this Agreement will not take effect until the day after the
Revocation Period has expired, provided that I have not exercised my revocation
right. If I revoke this Agreement, it shall immediately be void and of no
further force or effect and I will not receive the Severance Benefits referred
to in Section 2 of this Agreement; otherwise, this Agreement will be fully
effective and enforceable as of the day after the Revocation Period.

7. Return of Property. I agree that all property belonging to Delta, including
records, files, memoranda, reports, personnel information (including benefit
files, training records, customer lists, operating procedure manuals, safety
manuals, financial statements, price lists and the like), relating to the
business of Delta, which I have come in contact with in the course of my
employment (hereinafter “Delta’s Materials”) shall, as between the parties
hereto, remain the sole property of Delta. I hereby warrant that I have returned
all originals and copies of Delta’s Materials to Delta.

8. Cooperation. I agree that I shall, to the extent requested in writing and
reasonable under the circumstances, cooperate with and serve in any capacity
requested by Delta in any pending or future litigation in which Delta has an
interest, and regarding which I, by virtue of my employment with Delta, have
knowledge or information relevant to the litigation. Delta shall reimburse me
for reasonable and necessary out-of-pocket expenses that I incur in connection
with such cooperation.

9. Trade Secrets. I hereby acknowledge that during the term of my employment
with Delta, I had access to and acquired knowledge of secret, confidential and
proprietary information regarding, Delta and its business that fits within the
definition of “trade secrets” under the law of the State of Georgia, including,
without limitation, information regarding Delta’s present and future operations,
its financial operations, marketing plans and strategies, alliance agreements
and relationships, its compensation and incentive programs for employees, and
the business methods used by Delta and its employees, and other information
which derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy
(each, a “Trade Secret”). I hereby agree that, for so long as such information
remains a Trade Secret as defined by Georgia law, I will hold in a fiduciary
capacity for the benefit of Delta and shall not directly or indirectly make use
of, on my own behalf or on behalf of others, any Trade Secret, or transmit,
reveal or disclose any Trade Secret to any person, concern or entity. Nothing in
this Agreement is intended, or shall be construed, to limit the protections of
any applicable law protecting trade secrets.

10. Confidential or Proprietary Information. I further agree that I will hold in
a fiduciary capacity for the benefit of Delta, and, during the two year period
beginning on the date I sign this Agreement (the “Effective Date”), shall not
directly or indirectly use or disclose, any Confidential or Proprietary
Information, as defined hereinafter, that I may have acquired (whether or not
developed or compiled by me and whether or not I was authorized to have access
to such Confidential or Proprietary Information) during the term of, in the
course of, or as a result of my employment by Delta. Subject to the provisions
set forth below, the term “Confidential or Proprietary Information” as used in
this Agreement means the following secret, confidential and proprietary
information of Delta not otherwise included in the definition of Trade Secret:
all marketing, alliance, advertising and sales plans and strategies; all pricing
information; all financial, advertising and product development plans



--------------------------------------------------------------------------------

and strategies; all compensation and incentive programs for employees; all
alliance agreements, plans and processes; all plans, strategies, and agreements
related to the sale of assets; all third party provider agreements,
relationships, and strategies; all business methods and processes used by Delta
and its employees; all personally identifiable information regarding Delta
employees, contractors and applicants; and all lists of actual or potential
customers or suppliers maintained by Delta. The term “Confidential and
Proprietary Information” does not include information that has become generally
available to the public by the act of one who has the right to disclose such
information. Nothing in this Agreement is intended, or shall be construed, to
limit the protections of any applicable law protecting confidential or
proprietary information.

11. Employee Non-Solicitation Agreement. During the one-year period following
the Effective Date, I will not directly or indirectly (on my own behalf or on
behalf of any other person, company, partnership, corporation or other entity),
employ or solicit for employment any individual who is a management or
professional employee of Delta for employment with any entity or person other
than Delta or its subsidiaries or solicit, encourage or induce any such person
to terminate their employment with Delta and its subsidiaries. The restrictions
set forth in this Section shall be limited to those Company management or
professional employees who: (i) were employed by Delta during my employment in a
supervisory or administrative job; and (ii) with whom I had material
professional contact during my employment with Delta.

12 Non-Competition Agreement. I acknowledge that Delta competes in a worldwide
passenger air travel market, and Delta’s business plan is increasingly
international in scope. Such business plan continues to focus on international
air travel as a critical component, but will also continue to provide primarily
domestic air travel service. I acknowledge that the airlines listed below are
particular competitors to Delta in the domestic or international market, and
employment with any of the listed carriers would create more harm to Delta
relative to my possible employment or consulting with other air passenger
carriers or air cargo carriers. I agree that the restrictions placed on me under
this paragraph will not prevent from earning a livelihood, given the large
number of worldwide and domestic air carriers not included in the list below.
During the one-year period following the Effective Date, I will not on my own
behalf or on behalf of any person, firm, partnership, association, corporation
or business organization, entity or enterprise, provide the same or
substantially similar services, as an employee, consultant, partner, or in any
other capacity, to any of the following entities, which I hereby acknowledge are
all competitors of Delta: AMR Corporation, American Airlines, Inc., ,
Continental Airlines, Inc., Southwest Airlines Co., UAL Corporation, United Air
Lines, Inc., US Airways, Inc., Jet Blue Airways, Inc., AirTran Airways, Inc., ,
Virgin America or Northwest Airlines, Inc. (individually and collectively, the
“Competitor”). This restriction shall only apply to the extent that I may not
provide services to the Competitor: (a) while working within a fifty (50) mile
radius of the city limits of Atlanta, Georgia; or (b) while working out of or
within a fifty mile radius of the corporate headquarters of the Competitor.
Provided further, this paragraph shall not apply to any employment with any
Competitor as a line pilot only, and for which I provide no management services.

13 Arbitration. I hereby agree that except as expressly set forth below, all
disputes and any claims arising out of or under or relating to this Agreement,
including without limitation any dispute or controversy as to the validity,
interpretation, construction, application, performance, breach or enforcement of
this Agreement or any of its terms, shall be submitted for, and settled by,
mandatory, final and binding arbitration in accordance with the Commercial
Arbitration Rules then prevailing of the American Arbitration Association.
Unless an alternative locale is otherwise agreed to in writing by the parties to
this Agreement, the arbitration shall be conducted in the City of Wilmington,
Delaware. The arbitrator will apply Delaware law to the merits of any dispute or
claim, without reference to rules of conflict of law. Any award rendered by the
arbitrator shall provide the full remedies available to the parties under the
applicable law and shall be final and binding on each of the parties hereto and
their heirs, executors, administrators, successors and assigns and judgment may
be entered thereon in any court having jurisdiction. I hereby consent to the
personal jurisdiction of the state and federal courts located in the State of
Delaware for any action or proceeding arising from or relating to any
arbitration under this Agreement. The prevailing party in any such arbitration
shall be entitled to an award by the arbitrator of all reasonable attorneys’
fees and expenses incurred in connection with the arbitration. However, Delta
will pay all fees associated with the American Arbitration Association and the
arbitrator. All parties must initial here for this Section 12 to be effective:

 

/s/    JCS            Joseph C. Kolshak /s/    RLK            Robert Kight,
Vice-President, Compensation and Benefits, Delta Air Lines, Inc.



--------------------------------------------------------------------------------

14. Injunctive Relief in Aid of Arbitration; Forum Selection. I hereby
acknowledge and agree that the provisions contained in Sections, 9, 10, 11, and
12 of this Agreement are reasonably necessary to protect the legitimate business
interests of Delta, and that any breach of any of these provisions will result
in immediate and irreparable injury to Delta for which monetary damages will not
be an adequate remedy. I further acknowledge that if any such provision is
breached or threatened to be breached, Delta will be entitled to seek a
temporary restraining order, preliminary injunction or other equitable relief in
aid of arbitration in any court of competent jurisdiction without the necessity
of posting a bond, restraining me from continuing to commit any violation of the
covenants, and I hereby irrevocably consent to the jurisdiction of the state and
federal courts of the State of Delaware, with venue in Wilmington, which shall
have jurisdiction to hear and determine any claim for a temporary restraining
order, preliminary injunction or other equitable relief brought against me by
Delta in aid of arbitration.

15. Consequences of Breach. Furthermore, I acknowledge that, in partial
consideration for the payments and benefits described in the Plan and this
Agreement, Delta is requiring that I agree to and comply with the terms of
Sections 9 through 12 and I hereby agree that without limiting any of the
foregoing, should I materially violate any of the terms of Sections 9 through 12
hereof, I: (a) will not be entitled to and shall not receive any further
benefits under the Plan and this Agreement; and (b) shall repay to Delta all
cash compensation I have received under this Agreement.

16. Tolling. I further agree that in the event the enforceability of any of the
restrictions as set forth in Sections 10, 11, or 12 of this Agreement are
challenged and I am not preliminarily or otherwise enjoined from breaching such
restriction(s) pending a final determination of the issues, then, if an
arbitrator finds that the challenged restriction(s) is enforceable, the time
period set forth in such Section(s) shall be deemed tolled upon the filing of
the arbitration or action seeking injunctive or other equitable relief in aid of
arbitration, whichever is first in time, until the dispute is finally resolved
and all periods of appeal have expired.

17. Governing Law. Unless governed by federal law, this Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to principles of conflicts of laws of that State.

18. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY MATTER ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN ANY
WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY DISPUTE
CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL
OR WRITTEN), OR ACTION OF DELTA OR ME, OR ANY EXERCISE BY DELTA OR ME OF OUR
RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY RELATING TO THIS AGREEMENT.
I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR DELTA TO
ISSUE AND ACCEPT THIS AGREEMENT.

19. No Statements. I agree that I will not make any oral or written statement to
the news media, in any public forum, or to any business competitive with Delta,
concerning any actions or inactions by Delta, or any of its present or former
subsidiaries or affiliates or any of its present or former officers, directors
or employees, relative to Delta’s compliance with any state, federal or local
law or rule. I further agree that I will not make any oral or written statement
or take any other action which disparages or criticizes Delta, or any of its
present or former subsidiaries or affiliates or any of its present or former
officers, directors or employees, including, but not limited to any such
statement which damages Delta’s good reputation or impairs its normal
operations. I further agree that I will not initiate or solicit claims against
Delta, or otherwise directly or indirectly encourage or support any claim that
has been or in the future is asserted by a third party against Delta. Delta
agrees that it will not make any oral or written statement or take any other
action which disparages or criticizes me, or encourage or authorize any third
party to do so.

20. Validity; Severability. In the event that one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal, or
unenforceable in any respect, such holding shall not affect any other



--------------------------------------------------------------------------------

provisions in this Agreement, but this Agreement shall be construed as if such
invalid, illegal, or unenforceable provisions had never been contained herein.
The invalidity, illegality or unenforceability of any provision or provisions of
this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.

21. Entire Agreement. This Agreement sets forth the entire Agreement between me
and Delta and supersedes any other written or oral agreement. No
representations, statements, or inducements have been made to me concerning this
Agreement other than the representations and statements contained and
memorialized in this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Delta has executed this Agreement on the 29th day of
November, 2007, and Joseph C. Kolshak has executed this Agreement on the date
indicated below.

 

    /S/    JOSEPH C. KOLSHAK         Name:   Joseph C. Kolshak Date:  
11-27-2007     /S/    ROBERT L. KIGHT         Robert L. Kight
Vice President—Compensation and Benefits Delta Air Lines, Inc.